United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       August 11, 2003

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                 No. 02-11098
                               Summary Calendar


                           MOSES CALDWELL, III,

                                                       Plaintiff-Appellant,

                                      versus

 DALLAS COUNTY; JIM BOWLES; C.W. MCKINNEY; MIKE ALCORN; GRESHEM,
 Lieutenant; McDANIEL, Sergeant; W. BRAGGS; V. COLE; FINEGLASS;
                EDGAR LEE McMILLAN, Deputy Chief,

                                                      Defendants-Appellees.

                           --------------------
              Appeal from the United States District Court
                   for the Northern District of Texas
                          USDC No. 3:98-CV-59-M
                           --------------------

Before SMITH, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Moses Caldwell, III, Massachusetts prisoner # 97021087, was

detained in a detention center in Dallas, Texas, from March 1997 to

June 1998.     He filed a 42 U.S.C. § 1983 complaint against the above

named defendants and alleged that, while he was in the detention

center, the defendants acted with deliberate indifference and

failed   to    protect   him   from    an   assault   of   another   prisoner.

Caldwell appeals the magistrate judge’s grant of summary judgment

and dismissal of the case.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
          Caldwell’s motion for the appointment of appellate counsel is

DENIED.

          Our de novo review of the record reveals that the evidence

demonstrated that Caldwell did not suffer an injury that was more

than de minimis.              See Gomez v. Chandler, 163 F.3d 921, 924-25 (5th

Cir. 1999); Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997);

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en

banc).          The summary judgment is AFFIRMED.




G:\opin-sc\02-11098.opn.wpd                 2